       Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

PRECIOUS FORD,                                  )
                                                )   Civil Action
     Plaintiff,                                 )   No.
                                                )
v.                                              )   JURY TRIAL DEMANDED
                                                )
STATE FARM MUTUAL                               )
AUTOMOBILE INSURANCE                            )
COMPANY,                                        )
                                                )
  Defendant.
_______________________________

                      FIRST COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Precious Ford (“Plaintiff”), by and through

undersigned counsel, and files this Complaint for Damages against Defendant State

Farm Mutual Automobile Insurance Company (“Defendant”) pursuant to the

Americans with Disabilities Act (“ADA”), and shows the Court as follows:

                          JURISDICTION AND VENUE

                                           1.

        Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f).




                                          1
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 2 of 17




                                           2.

      The unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                     PARTIES

                                           3.

      Plaintiff is a citizen of the United States of America and is subject to the

jurisdiction of this Court.

                                           4.

      Defendant is qualified and licensed to do business in Georgia and at all times

material hereto has conducted business within this District. Defendant is subject to

specific personal jurisdiction in this Court over the claims asserted herein.

                                           5.

      At all times material hereto, Plaintiff was an “employee” of Defendant as

defined under the ADA at 42 U.S.C. § 12111(4).

                                           6.

      During all time material hereto, defendant employed fifteen (15) or more

employees for the requisite duration under the ADA. Defendant is therefore

covered under the ADA in accordance with 42 U.S.C. § 12111(5).


                                          2
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 3 of 17




                                         7.

      Defendant is now, and at all times relevant hereto, has been engaged in an

industry affecting commerce.

                                         8.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Corporation Service Company, 2 Sun Court,

Suite 400, Peachtree Corners, Georgia 30092.

                        ADMINISTRATIVE PROCEDURES

                                         9.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on July 24, 2017 (Charge

No. 410-2018-04986).

                                         10.

      The EEOC issued a Determination finding that there is reasonable cause to

believe that Defendant violated the ADA when it denied Plaintiff a reasonable

accommodation and discharged her based on her disabilities.

                                         11.

      The EEOC issued the “Notice of Right to Sue” on March 31, 2021, and this

action is being commenced within ninety (90) days of receipt of the Notice.


                                        3
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 4 of 17




                          FACTUAL ALLEGATIONS

                                            12.

      Plaintiff suffers from disabilities, of which Defendant had actual knowledge.

In particular, Plaintiff has suffered from major depression, anxiety, stress, and

phobia. Additionally, Defendant “regarded” Plaintiff as disabled.

                                            13.

      Plaintiff began her employment with Defendant in February 2013, as a

claims processor.

                                            14.

      Beginning on or around May 20, 2016, Plaintiff requested a reasonable

accommodation for her disabilities. One of Plaintiff’s requests was to work from

home for a period of time.

                                            15.

      On    or   around      June   15,   Defendant   denied   Plaintiff’s   requested

accommodation to work from home. Instead, Plaintiff was advised to utilize her

available Medical Leave and she was granted an extension of company affiliation

through August 8, 2016.

                                            16.

      Despite denying Plaintiff’s requested accommodation, Defendant allowed


                                           4
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 5 of 17




other employees who requested an accommodation to work from home.

                                           17.

      On or around August 8, 2016, Plaintiff again requested an accommodation to

work from home for a period of time, or, in the alternative, to work a modified

schedule for a period of time.

                                           18.

      Defendant continued to deny Plaintiff’s requested accommodations.

                                           19.

      Instead of granting Plaintiff’s requested accommodation, Defendant

permitted Plaintiff to work a reduced schedule from 8:30 A.M. to 1:30 P.M.

through September 15, 2016. Plaintiff was also required to attend a “daily huddle”

meeting from 12:45 – 1:00 P.M.

                                           20.

      Plaintiff then attempted to engage in the interactive process with Defendant

to find a more effective accommodation for her disabilities. For example, she

requested a transfer to a vacant position for which she was qualified.

                                           21.

      Defendant failed to engage in the interactive process with Plaintiff and

denied Plaintiff’s request for a transfer as not reasonable.


                                           5
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 6 of 17




                                         22.

      On or around September 12, 2016, Plaintiff again attempted to engage in the

interactive process with Defendant in order to find a more effective

accommodation. Plaintiff requested to begin work at 7:00 A.M. for a period of

time, but she increased her availability to 6 hours such that she would be able to

attend the daily huddle meetings.

                                         23.

      Defendant again refused to engage with Plaintiff in the interactive process.

Defendant denied Plaintiff’s requested accommodation to begin work at 7:00 A.M.

without explanation.

                                         24.

      Additionally, Defendant penalized Plaintiff throughout this period from the

beginning   of   August    2016,    through    November   2016,   for   requesting

accommodations and use of hours off for her disabilities. Defendant tracked the

hours Plaintiff missed and threatened Plaintiff’s employment should she reach the

maximum number of allowed illness benefit hours.

                                         25.

      In or around early November 2016, Defendant granted Plaintiff an

accommodation of limited hours through February 10, 2017, continuing to deny


                                         6
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 7 of 17




Plaintiff’s request to begin work at 7:00 A.M.

                                         26.

      In or around mid-November 2016, Plaintiff’s doctor notified Defendant that

Plaintiff was unable to work from November 28, 2016, through January 11, 2017,

and requested that Plaintiff be allowed to work from home.

                                         27.

      Defendant denied Plaintiff’s request to work from home and allowed

Plaintiff leave for this period instead. Defendant also stated that Plaintiff was

required to resume full time work duties on or before February 10, 2017.

                                         28.

      On or around January 9, 2017, Plaintiff’s doctor notified Defendant that

Plaintiff would be unable to return to work until February 18, 2017.

                                         29.

      Upon receipt of Plaintiff’s request to extend her leave to February 18, 2017,

Defendant terminated Plaintiff’s employment.

                                         30.

      Plaintiff was notified by Defendant that she was terminated on January 19,

2017, and on January 22, 2017.




                                         7
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 8 of 17




                                          31.

      Any reason given for Plaintiff’s termination is pretext for unlawful

discrimination based on Plaintiff’s disabilities or perceived disabilities, and/or

retaliation for Plaintiff engaging in protected activity under the ADA.

                                          32.

      At all times relevant to this action, Plaintiff suffered from serious health

conditions and disabilities, as those terms have been defined by the ADA, of which

the employer had knowledge.

                                          33.

      Plaintiff’s sought reasonable accommodations under the ADA.

                                          34.

      Defendant terminated because of Plaintiff’s disabilities, percieved

disabilities, and/or need for a reasonable accommodation under the ADA.

                                          35.

      At all times relevant, Plaintiff has suffered from disabilities, within the

meaning of the ADA, of which the employer had knowledge.




                                          8
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 9 of 17




                              CLAIMS FOR RELIEF

 COUNTS I: DISABILITY DISCRIMINATION IN VIOLATION OF ADA

                                           36.

      Plaintiff repeats and re-alleges 12-35 paragraphs as if set forth fully herein.

                                           37.

      Section 102 of the ADA protects qualified individuals, including Plaintiff,

from adverse employment actions based on a known disability of the employee.

                                           38.

      At times relevant to this action, Plaintiff was a “qualified individual” as that

term is defined by the ADA.

                                           39.

      At times relevant to this action, Plaintiff has been an individual with

disabilities as that term has been defined by the ADA.

                                           40.

      At times relevant to this action, Defendant and individuals involved in the

decision to terminate Plaintiff were aware of Plaintiff’s disabilities, including at the

time of Defendant’s termination of Plaintiff.




                                           9
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 10 of 17




                                            41.

      At times relevant to this action, Defendant “regarded” Plaintiff as having

disabilities such that she is a person with disabilities and/or perceived disabilities

within the meaning of the ADA.

                                            42.

      Defendant terminated Plaintiff’s employment because of her disabilities and

her requests for accommodation.

                                            43.

      Plaintiff’s disabilities and/or need for a reasonable accommodation were

determinative factors in Defendant’s decision to terminate Plaintiff.

                                            44.

       In terminating Plaintiff, Defendant discriminated against Plaintiff because

of her disabilities and/or perceived disabilities, and/or need for accommodation,

thus violating Plaintiff’s rights under the ADA entitling her to all appropriate relief

thereunder.

                                            45.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pretext for disability discrimination.




                                          10
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 11 of 17




                                           46.

      Defendant treated other employees outside Plaintiff’s protected class

differently.

                                           47.

        As a result of Defendant’s unlawful actions, Plaintiff has suffered

emotional distress and other non-pecuniary damages, as well as economic

damages, for which she is entitled to recover from Defendant.

                                           48.

         Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is therefore entitled to punitive damages.

  COUNT II: FAILURE TO ACCOMMODATE IN VIOLATION OF ADA

                                           49.

      Plaintiff repeats and re-alleges 12-35 paragraphs as if set forth fully herein.

                                           50.

      At times relevant to this action, Plaintiff was a “qualified individual” as that

term is defined by the ADA.

                                           51.

      At times relevant to this action, Plaintiff has been an individual with

disabilities as that term has been defined by the ADA.


                                          11
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 12 of 17




                                           52.

      At times relevant to this action, Defendant and individuals involved in the

decision to terminate Plaintiff were aware of Plaintiff’s disabilities, including at the

time of Defendant’s termination of Plaintiff.

                                           53.

      At times relevant to this action, Defendant “regarded” Plaintiff as having

disabilities such that she is a person with disabilities and/or perceived disabilities

within the meaning of the ADA.

                                           54.

      At all times relevant, Plaintiff could perform the essential functions of her

position with a reasonable accommodation.

                                           55.

      Defendant refused to provide Plaintiff with a reasonable accommodation,

even though to do so would not impose an undue hardship.

                                           56.

      By refusing to accommodate Plaintiff, Defendant violated the ADA.




                                          12
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 13 of 17




                                           57.

       As a result of Defendant’s unlawful actions, Plaintiff has suffered

emotional distress and other non-pecuniary damages, as well as economic

damages, for which she is entitled to recover from Defendant.

                                           58.

         Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is therefore entitled to punitive damages.

        COUNT III: RETALIATION IN VIOLATION OF THE ADA

                                           59.

      Plaintiff repeats and re-alleges 12-35 paragraphs as if set forth fully herein.

                                           60.

      At times relevant to this action, Plaintiff was a “qualified individual” as that

term is defined by the ADA.

                                           61.

      At times relevant to this action, Plaintiff has been an individual with

disabilities as that term has been defined by the ADA.




                                          13
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 14 of 17




                                               62.

      At times relevant to this action, Defendant and individuals involved in the

decision to terminate Plaintiff were aware of Plaintiff’s disabilities, including at the

time of Defendant’s termination of Plaintiff.

                                               63.

      At times relevant to this action, Defendant “regarded” Plaintiff as having

disabilities such that she is a person with disabilities and/or perceived disabilities

within the meaning of the ADA.

                                               64.

      Defendant terminated Plaintiff for requesting an accommodation for her

disabilities and/or perceived disabilities.

                                               65.

      Plaintiff’s request for an accommodation of her disabilities and/or perceived

disabilities constitutes protected conduct under the ADA.

                                               66.

      Defendant retaliated against Plaintiff by terminating her employment on the

basis of her request for accommodations.




                                              14
     Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 15 of 17




                                           67.

       Defendant terminated Plaintiff’s employment within a close temporal

proximity to Plaintiff’s accommodation requests.

                                           68.

       Defendant’s proffered reasons for terminating Plaintiff’s employment are

pretext for retaliation.

                                           69.

       Defendant’s retaliatory actions against Plaintiff were in violation of the

ADA.

                                           70.

        As a result of Defendant’s unlawful actions, Plaintiff has suffered

emotional distress and other non-pecuniary damages, as well as economic

damages, for which she is entitled to recover from Defendant.

                                           71.

         Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is therefore entitled to punitive damages.

       WHEREFORE, Plaintiff judgment as follows:

       (a)           General damages for mental and emotional suffering caused by

                     Defendant's misconduct;


                                          15
Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 16 of 17




 (b)         Special damages and/or liquidated damages for lost wages and

             benefits and prejudgment interest thereon,

 (c)         Punitive damages;

 (d)         Reasonable attorney’s fees and expenses of litigation;

 (e)         Trial by jury as to all issues;

 (f)         Prejudgment interest at the rate allowed by law;

 (g)         Declaratory relief to the effect that Defendant has violated

             Plaintiff’s statutory rights;

 (h)         All equitable relief available under the ADA and FMLA,

             including injunctive relief of reinstatement, or front pay in lieu

             thereof, and prohibiting Defendant from further unlawful

             conduct of the type described herein; and

 (i)         All other relief to which she may be entitled.


 This 28th day of May, 2021.

                                         BARRETT & FARAHANY

                                         s/ V. Severin Roberts
                                         V. Severin Roberts
                                         Georgia Bar No. 940504
                                         Attorney for Plaintiff




                                    16
    Case 1:21-cv-02246-SDG-RGV Document 1 Filed 05/28/21 Page 17 of 17




1100 Peachtree Street, N.E.
Suite 500
Atlanta, GA 30309
(404) 214-0120
severin@justiceatwork.com




                                    17
